Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 01/14/2021, in which Claim(s) 1-20 are presented for examination.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (Pub. No.: US 2014/0063542 A1) in view of Kimura et al. (Pub. No.: US 2018/0075032 A1; hereinafter Kimura) further in view of Kim et al. (Pub. No.: US 2015/0294108 A1; hereinafter Kim).
Regarding claims 1 and 19, Aoki discloses an information processing apparatus comprising:
a hardware sensor configured to capture an image or three-dimensional information (using the camera to capture image of object/device [Aoki; ¶110-111; Fig. 13-15 and associated text]).
a controller that, in response to the hardware sensor capturing the image or three-dimensional information of an operation target and is configured to provide notification of information used for operating the operation target (capturing the printer (i.e., operation target) and authenticating the user to perform tasks, notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 13-15 and associated text]).
Aoki discloses mobile terminal device includes an imaging unit that captures an image; a communication unit; an apparatus information obtaining unit that communicates with and obtains status information from each of a plurality of image forming apparatuses included in the captured image via the communication unit, including authenticating of user. Aoki does not explicilty disclose the hardware sensor capturing the image or three-dimensional information an authentication object, perform authentication to grant access and wherein the controller changes the information based on a type of the authentication object; however, in a related and analogous art, Kimura teaches this feature.
IN particular, Kimura teaches performing task at the MFP and authenticating the user based on captured image of the user (authentication object) and authentication of the user based on image recognition. As such, different user have different access permission; thus, the device 
Aoki-Kimura combination discloses different users have different access permission to the resources. Aoki-Kimura combination discloses does not explicilty discloses that the information is different based on a form of the authentication object; however, in a related and analogous art, Kim teaches this feature.
In particular, Kim teaches the different capturing function, such as the different fingerprints, the eyes, video, pattern, etc., in which each different form of authentication can perform a different functions [Kim; Fig. 3, 6A and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Aoki-Kimura combination in view of Kim to use different form of authentication in access different function with the motivation to easier restrict action which allow users to perform task much faster. For Example, if a user only need to print some paper, a quick eye or face recognition would be fast and easy as the user approach the devices; however, for large number of copies or faxing function, maybe fingerprint or batch to better regulates usage.

Regarding claim 2, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller controls notification of the information in response to simultaneous capturing of the operation target and the authentication object (notify 

Regarding claim 3, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller controls notification of the information in response to sequential capturing of the operation target and the authentication object (notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 4, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller controls notification of the information in response to capturing of the operation target and the authentication object by an identical image capturing unit (notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 5, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller controls notification of the information in response to capturing of the operation target and the authentication object by different image capturing units (notify the user of printer status and tasked to be performed, from different printers [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 6, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller, in response to capturing of a portion of the operation target and the authentication object by the image capturing unit, controls 

Regarding claim 7, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller, in response to capturing of a plurality of operation targets and the authentication object, controls notification of information used for operating the plurality of operation targets (capture plurality of printers and their locations, notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 8, Aoki-Kimura combination discloses the information processing apparatus according to Claim 7, wherein the information is information about a function that is executable by using the plurality of operation targets (notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 9, Aoki-Kimura combination discloses the information processing apparatus according to Claim 7, wherein authentication for the plurality of operation targets is performed by using an identical piece of authentication information (same authentication information [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 10, Aoki-Kimura combination discloses the information processing apparatus according to Claim 7, wherein the controller changes the information in accordance 

Regarding claim 11, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller changes the information in accordance with a manner of capturing the operation target (different printers have different information and can perform different tasks [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 12, Aoki-Kimura combination discloses the information processing apparatus according to Claim 11, wherein the controller changes the information in accordance with a direction of capturing the operation target (different printers have different information, location and can perform different tasks [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 13, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, further comprising:
a first display including a first image capturing unit; and a second display including a second image capturing unit, wherein the controller controls notification of the information in response to capturing of the operation target by the first image capturing unit and to capturing of the authentication object by the second image capturing unit (different capture unit have different functions and can have multiple capturing units, notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 1, 13 and associated text]).

claim 14, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller changes the information in accordance with the authentication object (different printers have different information and can perform different tasks [Aoki; ¶110-111; Fig. 13 and associated text]).

Regarding claim 15, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the controller controls notification of the information in response to capturing of the operation target and a plurality of authentication objects (different capture unit have different functions and can have multiple capturing units, notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 1, 13 and associated text]).

Regarding claim 16, Aoki-Kimura combination discloses the information processing apparatus according to Claim 9, wherein the authentication information is information including biometric information used for biometric authentication (different capture unit have different functions and can have multiple capturing units, notify the user of printer status and tasked to be performed [Aoki; ¶110-111; Fig. 1, 13 and associated text], Kimura teaches performing task at the MFP and authenticating the user based on captured image and/or wireless authenticating using an IC card [Kimura; Fig. 7-9 and associated text]). The motivation for create a faster authentication.

Regarding claim 17, Aoki-Kimura combination discloses the information processing apparatus according to Claim 9, wherein the authentication information is information other than 

Regarding claim 18, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the operation target is a device, software, or a file (printer [Aoki; Fig. 1 and associated text]).

Regarding claim 20, Aoki-Kimura combination discloses the information processing apparatus according to Claim 1, wherein the information is accessible functions, and the accessible functions are changed in accordance with the type of the authentication object (performing task at the MFP and authenticating the user based on captured image of the user and authentication of the user (authentication object) based on image recognition. As such, different user have different access permission; thus, the device would change the access rights information such as print, copying etc., based on the user rights. [Kimura; ¶62, 167-169; Fig. 7-9 and associated text]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki in view of Kimura to use image authentication with the motivation for create a faster authentication.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/DAO Q HO/Primary Examiner, Art Unit 2432